[Cite as Shields v. Tyack, 2015-Ohio-5369.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

John Shields,                                       :

                 Plaintiff-Appellant,               :
                                                                    No. 15AP-114
v.                                                  :            (C.P.C. No. 14CV-1112)

Lori Tyack,                                         :           (REGULAR CALENDAR)

                 Defendant-Appellee.                :



                                              D E C I S I O N

                                   Rendered on December 22, 2015


                 Daniel H. Klos, for appellant.

                 Richard C. Pfeiffer, Jr., City Attorney, and Pamela J. Gordon,
                 for appellee.

                   APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.

        {¶ 1} Plaintiff-appellant, John Shields, appeals from a final judgment of the
Franklin County Court of Common Pleas that granted summary judgment to defendant-
appellee, the Franklin County Municipal Court Clerk, Lori Tyack, on Shields' claim for
wrongful termination in violation of public policy through the court-created public policy
tort. We conclude that Shields did not demonstrate a genuine issue of fact as to whether
dismissing employees under circumstances like those involved in his dismissal would
place a clear public policy in jeopardy. We affirm the judgment of the trial court, albeit on
the different reasoning stated herein.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 24, 2013, Shields was an employee of the Franklin County
Municipal Clerk's Office. In that capacity, he gave Andy Callif, a bail bond company
representative, copies of two documents produced by the internal office computer system,
No. 15AP-114                                                                                                 2

which included unredacted telephone and social security numbers of persons accused of
crimes as contained in the records of the Franklin County Municipal Court.                                Upon
observing this transaction, another bail bond company representative, John Handler,
requested copies of the same documents, and Shields complied.
           {¶ 3} The next day, January 25, 2013,1 Handler and another bail bond company
representative, John Fox, met with Tyack. In that meeting, Handler and Fox did not
identify Shields, but voiced concerns that the documents Handler had seen Shields
provide to Callif were giving Callif an unfair advantage in obtaining clients. Specifically,
the documents contained phone numbers.                       Though the phone numbers were public
records, phone numbers were not typically included on slate sheets commonly provided
to bail bond company representatives. Tyack had two concerns following this meeting.
First, notwithstanding the fact that the clerk in question had provided the documents to
both bail bond company representatives who requested them, Tyack was concerned that
the act of distributing this material (which contained phone numbers) might give a
competitive advantage to one bonding company over another, which could be perceived
as favoritism. Second, Tyack was concerned that the social security numbers were not
redacted from the documents.
           {¶ 4} Tyack assigned one of her employees, Obie Lucas, to look into the matter.
Lucas investigated and told Tyack that Shields was the clerk who had distributed these
documents and that it appeared Shields was giving preferential treatment to Callif by
conducting research for him. Lucas opined that if Shields knowingly released unredacted
documents and was providing preferential treatment, he should be terminated. Tyack
agreed.
           {¶ 5} On January 29, 2013, Lucas and the director of human resources met with
Shields and gave him the option to resign or be terminated. Given only a few minutes to
make the decision, and fearing that he could lose his pension if he were fired, Shields
resigned.
           {¶ 6} Just over one year later, on January 31, 2014, Shields filed a complaint
against Tyack and Handler in the Franklin County Court of Common Pleas.                                    On


1   In an apparent typographical error, Lori Tyack's affidavit refers to this date as January 15, 2013.
No. 15AP-114                                                                              3

November 7, 2014, Tyack moved for summary judgment on the claims against her. On
December 5, 2014, Shields dismissed his claims against Handler with prejudice. On
December 8, 2014, Shields responded to Tyack's motion for summary judgment and gave
notice that he was abandoning all claims against Tyack except for one, a claim that he was
wrongfully terminated in violation of public policy. Tyack replied in support of summary
judgment on December 11, 2014, and Shields attempted to file a sur-reply on
December 23, 2014.
       {¶ 7} On January 21, 2015, the trial court refused to consider the sur-reply and
granted summary judgment to Tyack. Shields now appeals.
II. ASSIGNMENTS OF ERROR
       {¶ 8} Shields advances two assignments of error for our review:
               1. The Trial Court misapplied Painter v. Graley, 1994-Ohio-
               334, 70 Ohio St. 3d 377, 639 N.E.2d 51 (Ohio 1994).

               2. The Trial Court erred when it concluded that because none
               of the constitutional rights of the Appellant were violated that
               Plaintiff had no public policy tort claim.

Because these assignments of error are interrelated we address them together.
III. DISCUSSION
               Summary judgment shall be rendered forthwith if the
               pleadings, depositions, answers to interrogatories, written
               admissions, affidavits, transcripts of evidence, and written
               stipulations of fact, if any, timely filed in the action, show that
               there is no genuine issue as to any material fact and that the
               moving party is entitled to judgment as a matter of law.

Civ.R. 56(C). In deciding whether to grant or deny a motion for summary judgment, a
court must utilize this standard, giving the non-moving party "the benefit of all favorable
inferences when evidence is reviewed for the existence of genuine issues of material facts."
Byrd v. Smith, 110 Ohio St. 3d 24, 2006-Ohio-3455, ¶ 25. When reviewing a trial court's
decision on summary judgment, our review is de novo. Westfield Ins. Co. v. Hunter, 128
Ohio St. 3d 540, 2011-Ohio-1818, ¶ 12.
       {¶ 9} Shields' employment relationship was at will. See R.C. 1901.31(H) (granting
authority to the clerk to appoint deputy clerks); R.C. 3.06(A) (stating that a deputy "holds
the appointment only during the pleasure of the officer appointing him [or her]").
No. 15AP-114                                                                              4

Nevertheless, even an "at will" employee can bring a wrongful termination claim if his or
her termination places a clear public policy in jeopardy. The Supreme Court of Ohio has
set forth the elements for demonstrating wrongful discharge in violation of public policy,
as follows:
               " '1. That clear public policy existed and was manifested in a
               state or federal constitution, statute or administrative
               regulation, or in the common law (the clarity element).

               " '2. That dismissing employees under circumstances like
               those involved in the plaintiff's dismissal would jeopardize the
               public policy (the jeopardy element).

               " '3. The plaintiff's dismissal was motivated by conduct related
               to the public policy (the causation element).

               " '4. The employer lacked overriding legitimate business
               justification for the dismissal (the overriding justification
               element).' "

(Emphasis sic.) Dohme v. Eurand Am., Inc., 130 Ohio St. 3d 168, 2011-Ohio-4609, ¶ 13-
16, quoting Painter v. Graley, 70 Ohio St. 3d 377, 384 (1994), fn. 8, quoting Perritt, The
Future of Wrongful Dismissal Claims: Where Does Employer Self-Interest Lie?, 58
U.Cin.L.Rev. 397, 398-99 (1989), citing Leininger v. Pioneer Natl. Latex, 115 Ohio St. 3d
311, 2007-Ohio-4921, ¶ 8-12. As the jeopardy element is dispositive, we discuss that first.
       {¶ 10} Shields argued before the trial court that, under Rules 44 and 45 of the
Rules of Superintendence for the Courts of Ohio, the telephone numbers he provided to
Callif and Handler were a matter of public record. He has also made a policy argument
for the proposition that, in some circumstances (for instance when pursuing an
absconder), a bail bond company or its representative(s) might need to obtain an
individual's social security number. At oral argument, Shields' attorney also suggested
that social security numbers might be useful to a bail bond company for the purpose of
ascertaining credit-worthiness in order to determine whether a bond should be written.
However, these arguments lose sight of the facts in this case, and Shields' attempt to
weave the Eighth Amendment right to bail into such arguments does not revitalize them.
       {¶ 11} It is apparent from the record that Callif and Handler asked for information
from Shields as part of a business practice aimed at obtaining new clients. In other words,
the information the bail bond companies sought and received was related to gaining a
No. 15AP-114                                                                              5

competitive edge over other companies—not to pursuing an absconder or ensuring
anyone's right to a reasonable bail. In addition, although Shields made the argument that
a social security number may make it easier to determine the credit-worthiness of a
potential customer, there is no reason a potential recipient of a bond could not voluntarily
give his or her social security number—or telephone number for that matter—to the bail
bond company at the time underwriting was requested. The evidence, in short, shows no
dispute that the disclosures in question were sought by bail bond representatives to obtain
information for business acquisition purposes. We find nothing in the record to support
that anyone was being denied reasonable bail because Tyack's office was not disclosing
telephone and/or social security numbers or that dismissing employees like Shields for
providing such information would place the right to bail or any clear public policy in
jeopardy. In other words, we cannot perceive "jeopardy" to a "clear public policy" in
"dismissing employees under circumstances like those involved" here. Dohme at ¶ 14.
       {¶ 12} Shields has made various arguments regarding his perception of Tyack's
views on bail bond companies and their representatives' purported actions that we find
irrelevant. Shields also submitted evidence to the trial court that sometimes Tyack's
policy was not followed by every employee in redacting documents before allowing them
to be disseminated to the public. These concerns do not form a basis for concluding that
dismissals like Shields' would place a clear public policy in jeopardy.
       {¶ 13} In short, Shields' statutory "at will" status is dispositive of his claim. We
find that dismissing employees under circumstances like those involved in Shields' firing
would not place a constitutionally based "clear public policy" in jeopardy. Tyack could
have terminated Shields for any reason or no reason, because Shields held his job "only
during the pleasure of the officer appointing him." R.C. 3.06(A). There is no material
issue of disputed fact here. Tyack was and is entitled to judgment as a matter of law.
Shields' two assignments of error are overruled.
IV. CONCLUSION
       {¶ 14} We find that the undisputed facts show that dismissals of employees under
circumstances like those confronted in Shields' situation do not place a clear public policy
in jeopardy. We therefore overrule Shields' two assignment of error and affirm the
No. 15AP-114                                                                     6

resulting judgment reached by the Franklin County Court of Common Pleas, albeit for
different reasons as expressed in this decision.
                                                                Judgment affirmed.
                           SADLER and DORRIAN, JJ., concur.